DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 3/17/21, amended claim(s) 5, 10, and 28-29, canceled claim(s) 3, 15, 23-24, and 30, and new claim(s) 32-34 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Newly submitted claim(s) 33-34 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 4-5, 7, 10-11, 13-14, 16-22, 25-26, 28-29, and 31-32, drawn to a biopsy needle, classified in A61B 17/3417.
	II. Claims 33-34, drawn to biopsy needle, classified in A61B 17/3417.
	The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 33-34 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5, 7, 10-11, 13-14, 16-22, 25-26, 28-29, and 31-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, the claim language “a first portion of said finger defining a first external surface angled axially inward toward said longitudinal axis with respect to a second external surface of a second portion of said finger into said notch a second distance less than the first to form at least one tooth with a side sharp edge extending into said lumen” is ambiguous.  The clause appears to be a run-on and therefore it’s not entirely clear what claim language is modifying what limitation.  For example, the portion “a first tip potion of said finger defining a first external surface angled axially inward toward said longitudinal axis” makes sense because the angling of the first external surface is limited to be relative to the longitudinal axis (i.e., in that it is angled axially inward).  But then the claim recites “with respect to a second external surface.”  Well, what is with respect to a second external surface?  The longitudinal 
Dependent claim(s) 4-5, 7, 11, 13-14, 16-22, 25-26, 28-29, and 31-32 fail to cure the deficiencies of independent claim 10, thus claim(s) 4-5, 7, 10-11, 13-14, 16-22, 25-26, 28-29, and 31-32 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-5, 10-11, 20-26, 28-29, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,873,991 to Skinner (hereinafter “Skinner’991”) in view U.S. Patent No. 9,072,506 to Seiger et al. (hereinafter “Seiger”).
For claim 4, Skinner’991 further discloses wherein said finger connects to the rest of said tubular member at two locations (as can best be seen in Fig. 5).
For claim 5, Skinner’991 further discloses wherein said finger has first and second end portions (first and second end portions of 32), said first end portion disconnected from the rest of said tubular member (as can be seen in Figs. 3 and 4), said first end portion forming said bent portion of said finger (as can be seen in Figs. 3 and 4).
For claim 10, Skinner’991 discloses a biopsy needle (Abstract), comprising:
an elongated tubular member (20) (Fig. 1) (col. 3, lines 19-20) adapted for insertion into a patient to obtain a tissue sample (col. 3, lines 19-20), said tubular member having a distal portion (distal portion of 20) having a distal end (distal end of 20), the distal portion having an outer surface (outer surface of 20) with an outer diameter (outer diameter of 20), said tubular member having a central longitudinal lumen (26) (Fig. 1) (col. 3, lines 20-22) along a longitudinal axis (longitudinal axis of 20) through said distal portion and said distal end (as can be seen in Figs. 1-3),
wherein said distal portion includes a notch (30) (Figs. 1 and 3) (col. 3, lines 22-26) extending distally and radially inward a first distance into the lumen of the tubular member (as can be seen in Figs. 1 and 3) to separate a finger (32, but also includes part of 24 the same way Applicant’s “finger 52” includes part of “external surface 34”) (Figs. 1-4) (col. 3, lines 22-26) from a remainder of the tubular member (as can be seen in Figs. 1-4), a first portion of said finger defining a first external surface angled axially inward toward said longitudinal axis (see Figs. 1-4) (col. 4, lines 9-27) (also see Figs. 8-10) with respect to a second external surface of a second portion (Examiner’s Note: the claimed “second external surface” appearing to be supported by at least, for example, “external surface 34” in Applicant’s specification of which reference numeral “52” appears to be pointing to part of, reference numeral “52” being labeled as the “finger” in Applicant’s specification) (unlabeled, but the external surface shown in either Figs. 1 and/or 3 (and possibly also Fig. 2) that is part of the “finger,” as identified in the previous citation above) of said finger into said notch to form at least one tooth with a side sharp edge extending into said lumen (see Figs. 1-4) (col. 4, lines 9-27) (also see Figs. 8-10), the first distance measured 
wherein said tubular member is configured so that rotation around said axis causes the tooth to separate at least a portion of tissue within said lumen from adjacent tissue (col. 4, lines 9-27).
Skinner’991 does not expressly disclose a second distance less than the first, the second distance measured perpendicular to the longitudinal axis.
However, Seiger teaches wherein a first portion (76, 78, and/or 80) (as can be seen in Fig. 4) disposed into a notch (54) (as can be seen in Fig. 4) a second distance (see Fig. 4, which shows that tip portion 76, 78, and/or 80 is disposed down to less than the point where longitudinal axis 40 exists) that is less than a first distance that the notch extends (notch 54 extends from the port 56 all the way to the floor 62, as can be seen in Figs. 1 and 4, also see col. 5, lines 38-49), the first and second distances measured perpendicular to the longitudinal axis (as can be seen in Fig. 4).
It would have been obvious to a skilled artisan to modify Skinner’991 to include a second distance less than the first, the second distance measured perpendicular to the longitudinal axis, in view of the teachings of Seiger, because the Federal Circuit has held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device that would not lead to the device performing a different function, the claimed device is not patentably distinct from the prior art.  See Gardner v. EC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  Also see In re Rose
For claim 11, Skinner’991 further discloses wherein said finger is adapted to elastically flex outward away from said lumen by pressure from a tissue sample moving through said lumen when said tubular member is forced through tissue (Fig. 3) (also see col. 3, lines 22-26).
For claim 20, Skinner’991 and McKinnon further disclose a method of taking a biopsy (Abstract) using the needle of claim 10 (see rejection of claim 10), comprising: inserting said tubular member into tissue of a patient that is to be sampled (col. 4, lines 9-12), so that tissue to be sampled enters said lumen to a position proximal of said finger (col. 4, lines 9-27), rotating said tubular member with respect to the tissue, said rotating reducing the area of connection between the tissue within said lumen and adjoining tissue (col. 4, lines 9-27); withdrawing said tubular member from said patient (Abstract), said at least one tooth blocking the tissue proximal of said finger within said lumen from exiting said needle (col. 4, lines 9-27).
For claim 21, Skinner’991 further discloses wherein said rotating causes said at least one tooth to cut a profile through tissue within said lumen (Abstract) (col. 4, lines 9-27).
For claim 22, Skinner’991 further discloses wherein said rotating generates twisting strain between tissue within said lumen and adjoining tissue, resulting in a separation between tissue within said lumen and adjoining tissue or weakening of the join between tissue within said lumen and adjoining tissue (Abstract) (col. 4, lines 9-27).
For claim 25, Skinner’991 further discloses wherein the notch is between spaced-apart facing first and second surfaces (as can be seen in Figs. 1-3, the first surface being the top surface of the finger and the second surface being the inside surface of the tubular member), the first surface on the finger and the second surface on the remainder of the tubular member (as can be seen in Figs. 1-3).
For claim 26, Skinner’991 further discloses a handle (22) that is one of fixed and rotatable with respect to the tubular member (col. 3, lines 37-39).
For claim 28, Skinner’991 does not expressly disclose wherein the tip portion is bent with respect to the finger, and the finger has an outer surface that is concentric with the outer surface of the distal portion.
However, Seiger teaches wherein a tip portion (76, 78, and/or 80) (as can be seen in Fig. 4) is bent with respect to a finger (74) (as can be seen in Fig. 4), and the finger has an outer surface (outer surface of 74) that is concentric with an outer surface of a distal portion (i.e., where reference numeral “72” points to in Fig. 4).
It would have been obvious to a skilled artisan to modify Skinner’991 wherein the tip portion is bent with respect to the finger, and the finger has an outer surface that is concentric with the outer surface of the distal portion, in view of the teachings of Seiger, because such a modification would be the simple substitution of the shape of the finger and tip portion in Skinner’991 with the shape of the finger and tip portion in Seiger that would lead to the predictable result of slicing and anchoring the tissue sample to be biopsied.
For claim 29, Skinner’991 further discloses wherein the finger forms an arch with two separated ends each fixed to the remainder of the tubular member when the tip portion is bent down into said notch (as best seen in Fig. 5).
For claim 32, Skinner’991 further discloses wherein said first portion is laterally flanked by and extends axially inward from a first segment and a second segment of said second portion of said finger (as can be seen in Figs. 1 and 3).
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner’991 in view of Seiger, and further in view of WO 2005/013831 to Tessitore et al. (hereinafter “Tessitore”).
For claim 7, Skinner’991 and Seiger do not expressly disclose a slot through said inner and outer surfaces of said tubular member and adapted to permit a tissue sample to exit said tubular member, said slot being proximal of said notch.

It would have been obvious to a skilled artisan to modify Skinner’991 to include a slot through said inner and outer surfaces of said tubular member and adapted to permit a tissue sample to exit said tubular member, said slot being proximal of said notch, in view of the teachings of Tessitore, for the obvious advantage of allowing the extraction of a tissue sample at the end of a biopsy (see page 7, lines 9-12 of Tessitore).
Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner’991 in view of Seiger, and further in view of U.S. Patent Application Publication No. 2007/0213633 to McClellan.
For claim 13, Skinner’991 and Seiger do not expressly disclose wherein said tubular member has a leading edge, and wherein said tooth and sharp edge are in a portion of said tubular member diametrically opposite to said leading edge.
However, McClellan teaches wherein a tubular member (1) has a leading edge (8), and wherein a tooth (35) (Fig. 10) and sharp edge (36) (Fig. 10) are in a portion of said tubular member diametrically opposite to said leading edge (as can be seen in Fig. 10).
It would have been obvious to a skilled artisan to modify Skinner’991 wherein said tubular member has a leading edge, and wherein said tooth and sharp edge are in a portion of said tubular member diametrically opposite to said leading edge, in view of the teaching so McClellan, for the obvious advantage of allowing the tooth and sharp edge to flex as tissue initially enters the tubular member and then sever the tissue sample once a force acts on the tissue to attempt to retract it from within the tubular member.
For claim 14, Skinner’991 and Seiger do not expressly disclose wherein said tubular member has a leading edge, and wherein said tooth and sharp edge are in a portion of said tubular member lateral of said leading edge.
However, McClellan teaches wherein a tubular member (1) has a leading edge (8), and wherein a tooth (35) (Fig. 10) and sharp edge (36) (Fig. 10) are in a portion of said tubular member lateral of said leading edge (as can be seen in Fig. 10).
It would have been obvious to a skilled artisan to modify Skinner’991 wherein said tubular member has a leading edge, and wherein said tooth and sharp edge are in a portion of said tubular member lateral of said leading edge, in view of the teachings of McClellan, for the obvious advantage of allowing the tooth and sharp edge to flex as tissue initially enters the tubular member and then sever the tissue sample once a force acts on the tissue to attempt to retract it from within the tubular member.
Claim(s) 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner’991 in view of Seiger, and further in view of U.S. Patent Application No. 2007/0123798 to Rahamimov.
For claims 16 and 17, Skinner’991 and Seiger do not expressly disclose a longitudinal protrusion fixed to said tubular member within said lumen, wherein said protrusion substantially faces said notch.
However, Rahamimov teaches a plurality of longitudinal protrusions (34) fixed to a tubular member (30) (as can be seen in Fig. 3D) with a lumen (lumen defined by 30, as can be seen in Fig. 3D), wherein at least one of the protrusions would face a notch that would exist in the side of element 30 (as can be seen in Fig. 3D) (also see Fig. 1, which shows how elements 34 are spaced around 30).
It would have been obvious to a skilled artisan to modify Skinner’991 to include a longitudinal protrusion fixed to said tubular member within said lumen, wherein said protrusion substantially faces said notch, in view of the teachings of Rahamimov, for the obvious advantage of being able to secure .
Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner’991 in view of Seiger and Rahamimov, and further in view of WO 99/34734 to Skinner (hereinafter “Skinner’734”).
For claim 18, Skinner’991, Seiger, and Rahamimov do not expressly disclose a mandrel having a first portion movable through said lumen, said first portion having a surface configured to face said tooth so that said mandrel can move without substantial interference with said tooth.
However, Skinner’734 teaches a mandrel (70) having a first portion (first portion of 70) movable through a lumen (26), said first portion having a surface configured to face said tooth (i.e., 28) so that said mandrel can move without substantial interference with said tooth. (page 10, lines 15-19).
It would have been obvious to a skilled artisan to modify  Skinner’991 to include a mandrel having a first portion movable through said lumen, said first portion having a surface configured to face said tooth so that said mandrel can move without substantial interference with said tooth, in view of the teachings of Skinner’734, for the obvious advantage of pushing the tissue sample through the proximal end of the tubular member (see page 10, lines 15-19 of Skinner’734).
For claim 19, Skinner’991, Seiger, and Rahamimov do not expressly disclose wherein said surface of said mandrel includes a surface that is at least one of flat and longitudinally grooved.
However, Skinner’734 teaches wherein said surface of said mandrel includes a surface that is at least one of flat and longitudinally grooved (as can be seen in Fig. 8).
It would have been obvious to a skilled artisan to modify Skinner’991 wherein said surface of said mandrel includes a surface that is at least one of flat and longitudinally grooved, in view of the teachings of Skinner’734, for the obvious advantage of pushing the tissue sample through the proximal end of the tubular member (see page 10, lines 15-19 of Skinner’734).
Claim(s) 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner’991 in view of Seiger, and further in view of U.S. Patent Application Publication No. 2010/0305519 to McKinnon et al. (hereinafter “McKinnon”).
For claim 31, Skinner’991 and Seiger do not expressly disclose wherein the notch extends approximately half-way through the outer diameter into the lumen of the tubular member.
However, McKinnon teaches a notch that extends approximately half-way through the outer diameter of a tubular member (para [0011]).
It would have been obvious to a skilled artisan to modify Skinner’991 wherein the notch extends approximately half-way through the outer diameter into the lumen of the tubular member, in view of the teachings of McKinnon, for the obvious advantage of allowing enough space for visual confirmation of tissue being severed by McKinnon’s finger.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 10-11 and 13-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 23-24 and 26-32 of U.S. Patent No. 9,763,649 (hereinafter “the ‘649 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because “the distal portion having an outer surface with an outer diameter” appears to be an inherent feature.  That is, although the ‘649 patent does not recite this language, the examiner cannot think of a scenario where “an elongated tubular” member would not have “an outer surface” or “an outer diameter.”  The other elements recited in the claims appear to be substantially similar, if not exactly the same, in scope.
Response to Arguments
Applicant(s)’ arguments filed 3/17/21 have been fully considered.
Although Applicant’s amendments have necessitated a new grounds of rejection, the examiner would still like to address Applicant’s arguments to the extent possible.  First, Seiger is not relied upon 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791